Opinion issued February 24, 2015




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                           NO. 01-14-00480-CV
                         ———————————
                       ROBERT PRIMO, Appellant
                                     V.
                BENITO Y. GARZA AND BRIAR GREEN
               CONDOMINIUM ASSOCIATION, Appellees



                  On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-66011



                       MEMORANDUM OPINION

     Robert Primo brought this suit to challenge the validity of an agreement

between Briar Green Condominium Association and Benito Y. Garza, settling

Garza’s wrongful foreclosure suit. Among other settlement terms, Briar Green
agreed to waive Garza’s obligation to pay condominium maintenance fees for a

period of two years.

      After Garza and Briar Green settled, Primo brought this suit, contesting the

Association’s right to agree to such a waiver. He sought a declaration that the

settlement agreement with Garza was invalid. Briar Green and Garza jointly

countered with their own claim for a declaration that Primo had no legal right to

complain of the settlement. The parties moved for summary judgment on their

competing claims. The trial court denied Primo’s motion and granted Briar Green

and Garza’s motion on the specific ground that Primo lacked the authority to

challenge the settlement agreement. We affirm.

                                      Background

      In October 2008, Garza and Briar Green entered into a settlement agreement

to resolve a lawsuit styled Benito Garza v. Robert M. Primo and Briar Green

Condominium Association, Cause No. 2007-61484, in the 270th District Court of

Harris County, Texas. 1 Garza initially named Primo as a party to that wrongful

foreclosure suit because he was serving as a director, officer, and registered agent

1
      Primo has brought numerous legal claims against Briar Grove Condominium
      Association, its insurers, its lawyers, and its individual directors in Harris County,
      including in Primo v. Briar Grove Condominium Association, No. 2009-47368, in
      the 281st District Court; Primo v. Briar Grove Condominium Association, No.
      2011-34420, in the 281st District Court; Robert Primo v. Berka, No. 2011-62308,
      in the 281st District Court; Travelers Insurance Co. v. Primo, No. 2011-64653, in
      the 281st District Court; and Primo v. Porter & Hedges, L.L.P., No. 2013-17079,
      in the 269th District Court.
                                            2
of Briar Green at the time.     By the time the parties executed the settlement

agreement, however, Primo no longer held any position of authority with Briar

Green. Garza dismissed his claims against Primo with prejudice as part of the

2008 settlement agreement, but Primo was not a party to the settlement. Briar

Green’s board of directors approved and agreed to the settlement’s terms.

      Although no longer an association officer or agent, Primo remained a fellow

unit owner in Briar Green. He brought this suit in 2011, seeking to invalidate the

2008 settlement agreement.

                                    Discussion

Standard of review

      We review a trial court’s summary judgment de novo. Travelers Ins. Co. v.

Joachim, 315 S.W.3d 860, 862 (Tex. 2010).         A party moving for traditional

summary judgment must establish that there is no genuine issue of material fact

and that he is entitled to judgment as a matter of law. See TEX. R. CIV. P. 166a(c);

Provident Life & Accid. Ins. Co. v. Knott, 128 S.W.3d 211, 215–16 (Tex. 2003).

      Where, as here, the trial court specifies the ground on which the motion for

summary judgment was granted, we consider whether the trial court correctly

granted summary judgment on that basis. Cincinnati Life Ins. Co. v. Cates, 927
S.W.2d 623, 626 (Tex. 1996). We may also consider, in the interest of judicial

economy, other grounds preserved for appellate review that the trial court did not

                                         3
rule on. If the appellant does not challenge one of the potential grounds for

summary judgment, we may affirm the judgment on that ground alone. Humane

Soc’y of Dallas v. Dallas Morning News, L.P., 180 S.W.3d 921, 923 (Tex. App.—

Dallas 2005, no pet.).

Settlement authority

      Briar Green and Garza sought summary judgment against Primo’s claim

based on a provision of the Uniform Condominium Act, as adopted by the Texas

Legislature. The Act declares that a condominium unit owner’s association, acting

through its board, may “institute, defend, intervene in, settle or compromise

litigation or administrative proceedings in its own name, on behalf of itself or two

or more unit owners, on matters affecting the condominium.” TEX. PROP. CODE

ANN. § 82.102(a)(4) (West 2014).

      The undisputed evidence shows that the Briar Green Association Board

acted within its authority in settling Garza’s claims. Primo raises no issue of fact

disputing that the board lacked authority to compromise the suit, or that it did not

authorize the settlement. Primo does not point to any authority suggesting that an

individual unit owner may collaterally attack a settlement agreement duly

approved and executed by the condominium owner’s association. Nor does he

identify any procedural or substantive irregularity that would justify re-

examination of Texas’s strong policy favoring settlement agreements or the

                                         4
Legislature’s determination that a condominium association’s board should possess

the authority to settle disputes against it. See Italian Cowboy Partners, Ltd. v.

Prudential Ins. Co. of Am., 341 S.W.3d 323, 333 (Tex. 2011) (discussing Texas’s

strong policy favoring settlements) (citing Forest Oil Corp. v. McAllen, 268
S.W.3d 51, 60 (Tex. 2008)).      We hold that the trial court properly granted

summary judgment in favor of Briar Green and Garza.

                                   Conclusion

      We affirm the judgment of the trial court.




                                             Jane Bland
                                             Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         5